Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laser autofocus unit in claim 15 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claim 1 and 17 is objected to because of the following informalities:  appropriately define FR1 and FR2 before the use in “frame rate ratio”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the ToF needs to be defined as in claim 13.  Appropriate correction is required.
Claims 9 and 20 objected to because of the following informalities:  the claim recites “temporarily aligned”. Examiner believes the claims should recite temporally aligned.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of a digital camera, an interface capable of and a processor capable of doing steps without doing the steps. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “a digital camera” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “a digital camera” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.
In the present case, claim 1 is directed to the abstract idea of a digital camera and a interface/processor able to complete steps. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-16 and 18-24 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 17- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1].
Claim 1: A system, comprising:
a digital camera; [D1, [0005 and 0008]] D1 teaches the utilization of a camera and advancement in technologies of digital imaging devices. 

an interface operable to mark a first entity in a frame of an input video stream and to determine a frame rate ratio FR1/FR2 between a first frame rate FR1 and a second frame rate FR2; and [D1, [0016-0017 and 0071]] D1 teaches receiving a video sequence wherein the received video is at a first frame rate and a second frame rate. The obtained sequence of data includes that of an object of interest. 

a processor configurable to generate an output video stream of the digital camera, wherein the output video stream includes a first entity played at FR1 and at least one second entity played at FR2. [D1, [0016]] D1 teaches a new video sequence including frames having a resolution which is equal to or higher than the second resolution, at a frame rate which is equal to or higher than a frame rate of the first video sequence, by reducing a difference between a value of each frame of the second video sequence and a sum of values of frames of the new video sequence which are included within an exposure period of the frame of the second video sequence.

D1 does not explicitly disclose the frame rate ratio and the output of the first and second frame rate, however, the limitations are taught as follows: [D2, [0246]] D2 teaches when only some image frames of the video data are played, the number of image frames played may be determined based on the ratio of the first frame rate to the second frame rate and may specifically be determined as (first frame rate/second frame rate)*total number of image frames. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 in order to determine the output with regards to the frame rate. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the ratio and output of D2. Thus, the combination provides, as taught in D1, the first and second frame rate with respect to the object of interest, with the teachings of D2, providing the first and second frame rates ratio calculated and output with respect to the total number of frames. This is with respect to the first and second entity. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 
It is noted, the “an interface operable to” and “processor configurable to” do each of the provided limitations are intended use and the prior art is provided to show if the actual operation is being completed. Examiner recommends applicant amend the claims to recite limitations in which the claimed limitations move outside the bounds of intended use. For example, “a processor configurable to” includes a processor that could be configured to do the following generation steps, but it does not require the processor to be configured or to complete the following generation steps. Appropriate correction is recommended. The 101 rejection noted above is in view of the claims not actually completing the “an interface operable to” and “processor configurable to” steps. The same applies to multiple dependent claims and appropriate correction is recommended as these limitations cannot be given actual weight. Examiner, in this scenario, is not required to provide prior art for steps not actually occurring, but out good faith as examiner believes applicant does want the steps to occur, the following prior art rejection are introduced. The following prior art rejections are provided to the best extent to provide expedited prosecution while examiner provides applicant the notice the scope of the claims will change upon amendment and further search and consideration may be required at that time.

Claim 2: The system of claim 1, wherein the first entity is an object of interest (OOI) or region of interest (ROI) and wherein the at least one second entity is selected from the group consisting of another object, an image foreground, an image background and a combination thereof. [D1, [0153]] D1 teaches the still object and the moving object moving at different resolution and frame number speeds. This is considered at an initial and another object of interest. Thus, the object is capable of being “another” object.

Claim 3: The system of claim 1, wherein the output video stream includes at least one added entity played at a frame rate different from FR1 and FR2. [D2, [0016]] D2 teaches the third time point and a fourth time point to be added in which the first and second frame rate is utilized in determining the third point.

Claim 4: The system of claim 1, wherein the given input stream includes at least one given entity played at a frame rate different from FR1 and FR2. [D1, [0016]] D1 teaches a new video sequence including frames having a resolution which is equal to or higher than the second resolution, at a frame rate which is equal to or higher than a frame rate of the first video sequence, by reducing a difference between a value of each frame of the second video sequence and a sum of values of frames of the new video sequence which are included within an exposure period of the frame of the second video sequence.

Claim 5: The system of claim 2, wherein the interface is operable by a human user. [D2, [0289]] The user interface is allowing for the user to operate the system.

Claim 6: The system of claim 2, wherein the interface is operable by an application or by an algorithm. [D2, [0066]] D2 teaches the automatic execution of the device in response from an electronic device. 

Claim 7: The system of claim 5, wherein the OOI or the ROI is identified in at least one single frame of the input video stream with an object classification or an object segmentation algorithm. [D1, [0135]] D1 teaches the motion distribution calculation unit 103a obtains the direction and magnitude of the motion of an object (motion estimation) at each position in each frame of a video sequence received from the high-speed image receiving unit 101a, so as to calculate the spatial and temporal distribution of the directions and magnitudes of the motions. Further, D1 teaches a motion estimation technique generally used for video coding, and a feature point tracking technique used for tracking a moving object in an image sequence.

Claim 8: The system of claim 7, wherein the OOI or ROI is tracked at least through a part of the input video stream with a tracking algorithm. [D1, [0135]] D1 teaches A Computational Framework and an Algorithm for the Measurement of Visual Motion. Further, D1 teaches a motion estimation technique generally used for video coding, and a feature point tracking technique used for tracking a moving object in an image sequence.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.
 
Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 4.

Claims 9, 10, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1] further in view of D3 [US 2014/0192253 A1].
Claim 9: The system of claim 1, wherein the processor is further configured to use a depth map stream that is spatially and temporarily aligned with the input video stream to generate the output video stream. It is unclear what it means to be temporarily aligned. [D3, [0210]] D3 teaches the alignment spatially of the first, second, and third data including the generated image depth maps. Should this claim recite “temporally”? Specification would need correction also. [D1, [0135]] D1 teaches the motion distribution calculation unit 103a obtains the direction and magnitude of the motion of an object (motion estimation) at each position in each frame of a video sequence received from the high-speed image receiving unit 101a, so as to calculate the spatial and temporal distribution of the directions and magnitudes of the motions. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 as described in claim 1, further with the teachings of D3 to align the data spatially and generating the depth maps. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to provided the aligned data with respect to the generated depth maps to provide the output video stream. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9. 


Claim 10: The system of claim 9, wherein the depth map is used to determine a depth of each entity. [D3, [0091]] D3 teaches the generated depth map including data with respect to the structures within the identified pattern. 

Claim 14: The system of claim 9, wherein the depth map is generated using image data of a stereo camera. [D3, [0150]] D3 teaches the use of the stereoscopic image data. 

Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 9.

Claim 22: Claim 22 is rejected for similar reasons as to those described in claim 14. 

Claims 13-16, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1] in view of D3 [US 2014/0192253 A1] further in view of D4 [US 2019/0215438 A1].
Claim 13: The system of claim 9, wherein the depth map is generated using image data of a Time-of-Flight camera. [D4, [0051]] D4 teaches ToF. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 in view of D3, as described in claim 9, further in view of D4 wherein the aquired data would be that acquired from a ToF camera. One skilled in the art would have been motivated to modify the acquisition device in this manner in order to utilize one of a variety of types of acquisition devices such as the ToF or the devices included in the following claims 15 and 16. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13. 

Claim 15: The system of claim 9, wherein the depth map is generated using a laser autofocus unit. [D4, [0033]] D4 teaches Laser AF.

Claim 16: The system of claim 9, wherein the depth map is generated using Phase Detection Auto Focus.[D4, 0033] D4 teaches PDAF.

Claim 21: Claim 21 is rejected for similar reasons as to those described in claim 13. Note, please define “ToF”. 

Claim 23: Claim 23 is rejected for similar reasons as to those described in claim 15. 

Claim 24: Claim 24 is rejected for similar reasons as to those described in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661